Title: From Alexander Hamilton to William C. Bentley, 15 August 1799
From: Hamilton, Alexander
To: Bentley, William C.


          
            Sir
            New York August 15th. 1799.
          
          I have received your letter of the fourth of July. Mess. Morgan and Heiskell have been mentioned to the Secretary of War with my support. Major Baytop of your regiment has informed me that a Writ of Habeas Corpus was issued by Judge Neilson requiring the presence of Edward Walker a minor enlisted by Captain Green—He requests information with as to the course of conduct which it will be proper to pursue. The return to the Writ should be that Edward Walker has been regularly enlisted as a soldier in the company commanded by Captain Green of the Seventh regiment of Infantry pursuant  to an Act entitled an Act “to augment the army of the United States and for other purposes.” Upon this the court will have no authority to proceed further. This question has been argued and determined in the Supreme Court of New York—The object appearing upon the face of the affidavit the Judges refused the Writ, and incidentally gave it as their opinion that upon such a return as I have described to you they could not inquire further.
          It is my opinion that the return may be made without sending the person to the Judge or Court, and that any determination he or they may make for setting for the soldier upon such a Writ, as being entirely without authority, will not be binding upon the officers of the United States. The effect ought therefore to be resisted by all lawful means. You will, for the purpose, send a copy of my letter to the Attorney of the United States for the district of Virginia, and ask, in my name, his official advice and assistance.
          With great consideration I am, Sir, &c: &c:
          Col. Bentley
        